Citation Nr: 1423817	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lower left leg disorder, to include the left ankle.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 1972. 

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 hearing at the RO (Travel Board).  A hearing transcript has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  With exception for an appellate brief, dated in April 2014, and VA treatment records, which were considered by the Agency of Original Jurisdiction (AOJ) in a May 2012 supplemental statement of the case (SSOC), all files on Virtual VA are either duplicative of the paper file or are not relevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran testified at his January 2011 Board hearing that he was sworn into the military in February 1972, and not in April 1972 as the claims file currently indicates.  In the May 2011 remand, the Board instructed the AOJ to obtain a complete copy of the Veteran's personnel record to provide information concerning the Veteran's enlistment date.

Since the May 2011 remand, the Veteran's personnel records have been obtained and associated with the claims file.  However, the records contain an Enlistment Contract and an Oath of Enlistment, which are both dated on April 26, 1972. 

Because the Veteran's enlistment examination, dated on April 12, 1972, notes, "Broken Bone in foot - well healed" and in light of the personnel records indicating that he was not inducted into service until April 26, 1972, the Board finds that the Veteran's lower left leg injury may have preexisted his service.  Therefore, the claim hinges on whether the Veteran's leg injury was aggravated during his service.  See Browder, supra; Hensley, supra.

In May 2011, the Board remanded the instant claims so that a VA examination could be scheduled to determine the nature and etiology of his claimed lower left leg disorder, to include the left ankle.  In addition, the May 2011 Board remand instructed the AOJ to send a notice with sufficient time in advance to allow the Veteran to attend the examination.  An examination was scheduled in August 2011.  A VA record, dated in August 2011, indicates that the Veteran failed to report for the examination.

However, a letter notifying the Veteran in advance of the scheduled examination is not contained in either his paper claims file and/or Virtual VA claims file.  Although the May 2012 SSOC stated that the AOJ confirmed the Veteran's address, there are no notations in that SSOC indicating that the Veteran was ever informed of the scheduled VA examination.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 371 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board ... are not complied with, the Board itself errs in failing to ensure compliance."  Id.  Therefore, this matter must be remanded to ensure compliance with the Board's previous remand and to determine the nature and etiology of his left lower leg injury, to include his left ankle. 

Finally, given the amount of time that will pass upon this remand, the Veteran should be afforded the opportunity to identify any outstanding VA or non-VA treatment records for his lower left leg disorder, to include the left ankle.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking for a list of the VA and non-VA medical providers who have treated the Veteran for his lower left leg disorder.  Upon obtaining the Veteran's authorization, the AOJ should obtain any available records from those providers. 

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record. 

2.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed lower left leg disorder, to include his left ankle. Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder, to include of copy of this remand, must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. The examiner must take and report a full history of the pre-service injury, the in-service injury, and any post service injuries of the left ankle and left leg.  The examiner must identify each diagnosis associated with the Veteran's left ankle and left leg disabilities.  

The examiner is also asked to furnish an opinion with respect to the following questions: 

Is it at least as likely as not (50 percent or greater probability) that any diagnosed disabilities of the left ankle or leg had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  

Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing left ankle or left leg disorder? 

If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing left ankle or left leg disorder WAS NOT aggravated beyond the natural progress of the disorder by service? In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The term "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

A complete rationale should be provided for each opinion or conclusion made by the examiner. 

If the examiner determines that a decision cannot be made without resorting to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resorting to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  After the above actions have been completed, readjudicate the Veteran's claim for entitlement to service connection for a lower left leg disorder, to include his left ankle.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

